Case 1:18-cV-OO466-.]B-C Document 1 Filed 11/02/18 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

MOBILE DIVISION

SEMAJ BRITFORD, TAURAS
THOMPSON,

PLAINTIFFS,
VS. CV NO.:
SOUTHERN INTERM()DAL
XPRESS, LLC, LAZER SPOT,
INC., LAZER SPOT HOLDINGS
C()RP.,

DEFENDANT. JURY TRIAL DEMANDED

COMPLAINT

I. JURISDICTION

l. This Court has subject matter jurisdiction over this action pursuant to
29 U.S.C. §§ 206, 207, and 216(b), Which provides that suit under the F ederal Labor
Standards Act (hereinafter “FLSA”) “may be maintained against any employer. .. in
any Federal or State court of competent jurisdiction.”

2. This Court has federal question jurisdiction over this action pursuant to
28 U.S.C. § 1331.

3. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as
Defendants Intermodal and SPOT do/did business within this District. In addition,
the events and omissions giving rise to Plaintiffs’ claims occurred in this District.

II. PARTIES

Case 1:18-cV-OO466-.]B-C Document 1 Filed 11/02/18 Page 2 of 10

4. Plaintiff, SEMAJ BRITFORD, (hereinafcer “Britford”) is a resident of
Prichard, Mobile County, Alabama, and performed work for the Defendant in the
counties composing the Southem District of Alabama during the events of this case.
Thus, pursuant to 28 U.S.C. § 1391(b), venue for this action lies in the Southem
District, Mobile Division.

5. Plaintiff, TAURUS THOMPSON, (hereinafter “Thompson”) is a
resident of Mobile, Mobile County, Alabama, and performed work for the Defendant
in the counties composing the Southem District of Alabama during the events of this
case. Thus, pursuant to 28 U.S.C. §l391(b), venue for this action lies in the Southem
District, Mobile Division.

6. Defendant, Southern Intermodal Xpress (hereinafter “Southem
Intermodal”) is a company registered and doing business in the State of Alabama
and has sufficient minimum contacts with the State of Alabama that it is subject to
service of process in Alabama, Defendant is an entity subject to suit under 28 U.S.C.
§ 1331 and 29 U.S.C. § 621(a)(2), and 29 U.S.C. § 201, et seq. Defendant employed
at least twenty (20) persons during the current or preceding calendar year. Therefore,
this Court has personal jurisdiction over Defendant

7. Defendant, Southem Intermodal, at all times material, is Plaintiffs’

employer within the meaning of the FLSA, 29 U.S.C. § 203(d).

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 3 of 10

8. Defendant, Lazer Spot Inc., (hereinafter “Lazer Spot” is a company
registered and doing business in the state of Alabama and has sufficient minimum
contacts with the State of Alabama that it is subject to service of process in Alabama,
Defendant is an entity subject to suit under 28 U.S.C. § 1331 and 29 U.S.C. §
621(a)(2), and 29 U.S.C. § 201, et seq. Defendant employed at least twenty (20)
persons during the current or preceding calendar year. Therefore, this Court has
personal jurisdiction over Defendant.

9. Defendant, Lazer Spot, at all times material, is Plaintiffs’ employer
within the meaning of the FLSA, 29 U.S.C. §203(d).

10. Defendant Lazer Spot Holdings Corp., (hereinafter “Lazer Spot
Holdings”) is a company registered and doing business in the state of Alabama and
has sufficient minimum contacts with the State of Alabama that it is subject to
service of process in Alabama. Defendant is an entity subject to suit under 28 U.S.C.
§ 621(a)(2), and 29 U.S.C. § 201, et seq. Defendant employed at least twenty (20)
persons during the current or preceding calendar year. Therefore, this Court has
personal jurisdiction over Defendant,

ll. Defendant, Lazer Spot Holdings, at all times material, is Plaintiffs’
employer within the meaning of the FLSA, 29 U.S.C. § 203(d).

III. STATEMENT OF FACTS

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 4 of 10

12. Plaintiffs hereby incorporate by reference each fact and allegation
contained in the above paragraphs, as if restated herein.

13. Defendants Lazer Spot and Lazer Spot Holdings (hereinafter “SPOT”),
are an employer an enterprise engaged in interstate commerce.

l4. Defendant, Lazer Spot, has an annual revenue of at least five hundred
thousand dollars ($500,000.00).

15. Defendant, Lazer Spot Holdings, has an annual revenue of at least five
hundred thousand dollars ($500,000.00).

16. Alternatively, Defendants Lazer Spot and Lazer Spot Holdings have a
combined annual revenue of at least five hundred thousand dollars ($500,000.00).

l7. Defendant Southem Intermodal is engaged in interstate commerce

18. Defendant Southem Intermodal has an annual revenue of at least five
hundred thousand dollars ($500,000.00).

19. Defendants Lazer Spot, Lazer Spot Holdings, and Southem Intermodal
(collectively “Defendants”) controlled the day to day operations of their freight and
warehouse service business and were actively involved in the day to day operations

20. For example, Defendants were involved in matters concerning hiring,
firing, payroll, policies, making procedures, marketing, establishing services to
offer, setting product and service pricing and other business operations

21. Defendants supervised the operations of their freight and warehouse

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 5 of 10

22. At all times material to Plaintiffs’ claims, Defendants controlled
Plaintiffs’ day to day activities, supervised, and/or had operational control over
Plaintiffs.

23. Defendants controlled Plaintiffs’ rate of pay, including any payment of
overtime.

24. Defendants controlled Plaintiffs’ work schedules, including the number
of days and hours worked.

25. Defendants controlled and determined the work duties assigned to
Plaintiffs.

26. Defendants hired Plaintiffs around April of 2015 as Jockey Drivers.

27. Plaintiffs remained Defendants’ employees through August of 2018 or
longer.

28. Plaintiffs’ job duties included, but were not limited to, moving/ spotting
freight trailers on Defendants’ facilities and/or moving/spotting freight trailers from
the trailer yard to various loading docks/bays at plant/facility.

29. In their capacity as Jockey Drivers, Plaintiffs did not make any
interstate deliveries or transports

30. Moreover, Plaintiffs were not reasonably expected to be asked to make

interstate deliveries or transports

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 6 of 10

31. Plaintiffs’ duties did not affect or have a substantial direct affect on the
safety or operation of motor vehicles in transportation on public highways in
interstate commerce.

32. Plaintiffs were not exempt from overtime under the Motor Carrier Act
exemption, 29 U.S.C. § 213(b), because they were not a “driver,” “driver’s helper,”
“loader,” or “mechanic” as defined under 29 U.S.C. § 213(b).

33. Moreover, Plaintiffs’ job duties Were not within the jurisdiction of the
Department of Transportation (“DOT”).

34. Plaintiffs worked as hourly employees for Defendants

35. Plaintiffs worked over forty (40) hours during one or more weeks
during their employment with Defendants but were not paid overtime compensation
at the proper overtime rate for those hours worked over forty (40) per work Week.

36. In violation of the FLSA, Defendants willfully failed to or refused to
pay Plaintiffs time and a half for overtime worked.

37. On average, Plaintiffs worked between fifty-five (55) and sixty (60)
hours in a workweek.

38. In violation of the FLSA, Defendants knew, or showed reckless
disregard, that they failed to pay Plaintiffs appropriate overtime compensation

IV. COUNT ONE - FLSA - Failure to Pay Overtime

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 7 of 10

39. Plaintiffs hereby incorporate by reference each fact and allegation
alleged in the above paragraphs as if restated herein.

40. Plaintiffs were employed by Defendants beginning in or around April
of 2015 .

41. Plaintiffs remained Defendants’ employees until at least August of
201 8.

42. Defendants are engaged in interstate commerce and/or the production
of goods for commerce.

43. Plaintiffs were employed as Jockey Drivers.

44. Plaintiffs worked as hourly employees for Defendants

45. Plaintiffs’ job duties included, but were not limited to, moving/spotting
freight trailers on Defendants’ facilities and/or moving/spotting freight trailers from
the trailer yard to various loading docks/bays at plant/facility.

46. In their capacity as Jockey Drivers, Plaintiffs did not make any
interstate deliveries or transports

47 . Moreover, Plaintiffs were not reasonably expected to be asked to make
interstate deliveries or transports

48. Plaintiffs’ duties did not affect or have a substantial direct effect on the
safety or operation of motor vehicles in transportation on public highways in

interstate commerce.

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 8 of 10

49. Plaintiffs were not exempt from overtime under the Motor Carrier Act
exemption, 29 U.S.C. § 213(b), because they were not a “driver,” “driver’s helper,”
“loader,” or “mechanic” as defined under 29 U.S.C. § 213(b).

50. Moreover, Plaintiffs’ job duties were not within the jurisdiction of the
Department of Transportation (“DOT”).

51. Plaintiffs Worked over forty (40) hours during one or more weeks
during their employment with Defendants but were not paid overtime compensation
at the proper overtime rate for those hours worked over forty (40) per work week.

52. In violation of the FLSA, Defendants willfully failed to or refused to
pay Plaintiffs time and a half for overtime hours Worked.

53. On average, Plaintiffs worked between fifty-five (55) and sixty (60)
hours in a workweek.

54. In violation of the FLSA, Defendants knew, or showed reckless
disregard, that they failed to pay Plaintiffs appropriate overtime compensation

55. Because of Defendants FLSA violation, Plaintiffs have suffered
damages

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays for the following relief:

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 9 of 10

A. Enter judgment for Plaintiffs and on the basis of Defendants’ willful
violations of the overtime provisions of the Fair Labor Standards Act, 29 U.S.C. §
207, as amended;

B. Award Plaintiffs actual and compensatory damages in the amount
shown to be due for unpaid overtime compensation;

C. Award Plaintiffs liquidated damages;

D. Attorneys’ fees and costs;

E. Enter a declaration that the Jockey Drivers employed by Defendants are
not exempt from receiving overtime compensation under the FLSA;

F. Enter a Judgment according to the declaratory relief sought; and

G. Any different or additional relief as may be determined by the Court to

wine

Kira Fontene@l

%/M/m@@//

which Plaintiff is entitled

\/dlicia T. Long

OF COUNSEL:

THE FONTENEAU FIRM LLC

2151 Highland Avenue South, Ste. 205
Birmingham, Alabama 35205

T: (205) 564-9005 F: (205) 564-9006

Case 1:18-cV-00466-.]B-C Document 1 Filed 11/02/18 Page 10 of 10

DEFENDANTS’ ADDRESSES:

Southem Intermodal Xpress, Inc.

C/O John Stimpson, Registered Agent
823 Dumaine Road

Mobile, AL 36610

Lazer Spot Holdings Corp.

C/O Rhonda Wilcox-McCurtain
6525 Shilo Road, Suite 900
Alpharetta, GA 30005

Lazer Spot, Inc.

C/O Corporation Service Company, Inc.

641 South Lawrence Street
Montgomery, AL 36104

/

/'/ W}/\ /
oF `eoUN’sELJ

